SULLIVAN, Chief Judge
(concurring):
The question before us is whether appellant had a legal right to have a secretor test performed at government expense to show that the prosecution’s urinalysis evidence was not derived from his urine. District Judge Williams of the Northern District of Illinois has noted a possible constitutional dimension to this question. She observed that “[s]ome federal courts have recognized that a defendant accused of rape may have a constitutional right to have secretor tests performed when the defendant makes a request for the test. Johnston v. Pittman, 731 F.2d 1231, 1234 (5th Cir.1984); ... Davis v. Pitchess, 388 F.Supp. 105 (C.D.Cal.), aff'd, 518 F.2d 141 (9th Cir.1974), reversed on other grounds, 421 U.S. 482, 95 S.Ct. 1748, 44 L.Ed.2d 317 (1975); and Bowen v. Eyman, 324 F.Supp. 339 (D.Ariz.1970).” See Coleman v. O’Leary, 845 F.2d 696, 699 n. 4 (7th Cir.), cert. denied, 488 U.S. 972, 109 S.Ct. 507, 102 L.Ed.2d 542 (1988). Judge Williams went so far in Coleman’s case as to “assume that a federal constitutional right exists to have a secretor test performed at state expense in certain circumstances.” See 845 F.2d at 698.
Clearly, the prosecution was not required to perform this test as a matter of due process of law guaranteed by the Fifth Amendment. See Arizona v. Youngblood, *90488 U.S. 51, 62, 109 S.Ct. 333, 339, 102 L.Ed.2d 281 (1988) (Blackmun, J., dissenting). Moreover, I conclude that for Sixth Amendment purposes, appellant has shown no reasonable probability that the performance of such a test would be of assistance to the defense. See Moore v. Kemp, 809 F.2d 702, 712 (11th Cir.), cert. denied, 481 U.S. 1054, 107 S.Ct. 2192, 95 L.Ed.2d 847 (1987). Furthermore, I note that the Government made the urine sample available for defense testing. Art. 46, Uniform Code of Military Justice, 10 USC § 846. Finally, I agree with the majority opinion that appellant has not shown that the Government’s conducting this test was necessary for him to present an adequate defense. Id. Cf. United States v. Van Horn, 26 MJ 434 (CMA 1988).